STOCK PURCHASE AGREEMENT dated July 31, 2007 among AIR METHODS CORPORATION, (the “Buyer”) FSS AIRHOLDINGS, INC. (the “Company”) AND FRED S. SHAULIS (the “Seller”) TABLE OF CONTENTS Page ARTICLE I - SALE AND PURCHASE OF CERTAIN ASSETS 1 1.1Purchase and Sale 1 1.2Purchase Price 1 1.3Allocation of Purchase Price 2 1.4Escrow Receivable 2 1.5Phantom Stock Plan Payments 2 1.6Tax Benefit Payments 2 1.7Purchase Price Adjustment 3 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER 4 2.1Due Organization 4 2.2Subsidiaries 4 2.3Due Authorization 4 2.4Absence of Changes or Events 4 2.5Personal Property 5 (a)Marketable Title 5 (b)Condition of Aircraft 5 (c)Machinery and Equipment 5 (d)Inventories 5 2.6Compliance with Licenses, Permits, Laws and Other Instruments 5 (a)Licenses and Permits 5 (b)Conflicts 6 (c)Government Consent 6 2.7Contracts and Agreements 6 2.8Employees and Employment Contracts 7 (a)List of Employees 7 (b)Terminated Employees 7 (c)Employee Agreements 7 (d)WARN Act 7 (e)Employee Contracts Affecting Services 7 2.9Employee Benefits 7 (a)Employee Benefit Plans 7 TABLE OF CONTENTS (Continued) Page (b)Plan Documents 8 2.10Labor Disputes; Compliance 9 (a)Labor Law Compliance 9 (b)Labor Relations 9 2.11Claims and Proceedings 9 2.12Taxes 10 2.13Real Properties; Leases 10 2.14Insurance 11 2.15Books and Records 11 2.16Financial Statements 11 2.17Accounts Receivable 12 2.19Capitalization of the Company and its Subsidiaries 12 2.20Brokers 12 ARTICLE III - BUYER’S REPRESENTATIONS AND WARRANTIES 12 3.1Due Organization 12 3.2Due Authorization 12 3.3Financial Ability to Perform 13 3.4Brokers 13 ARTICLE IV - SURVIVAL OF REPRESENTATIONS AND WARRANTIES 13 ARTICLE V - COVENANTS OF THE PARTIES 14 5.1Conduct of Business Pending Closing 14 5.2Environmental Assurances 16 (a)Phase II ESA 16 (b)Environmental Remediation 16 (c)Remedial Work 16 (d)Disagreement 17 (e)Indemnity 17 (f) Survival 17 5.3Cooperation by the Company and Sellers 17 5.4Further Assurances 18 5.5Access to Records Before Closing 18 5.6Access to Records After Closing 18 iii TABLE OF CONTENTS (Continued) Page 5.7WARN Act 18 5.8Buyer’s Duty to Inform 18 ARTICLE VI - CONDITIONS TO OBLIGATION OF PARTIES TO CONSUMMATE CLOSING 19 6.1Conditions to Buyer’s Obligations 19 (a)Covenants, Representations and Warranties 19 (b)Consents 19 (c)Material Adverse Change 19 (d)Release of Third Party Interests in the Company’s Assets 19 (e)Litigation 19 6.2Conditions to the Company’s and Sellers’ Obligations 19 (a)Covenants, Representations and Warranties 19 (b)Consents 20 (c)Litigation 20 (d)Waiver of Consents 20 ARTICLE VII - CLOSING 20 7.1Closing 20 7.2Documents to be Delivered by the Company and Sellers67 20 (a)Assignment of Interests 20 (b)Opinion 20 (c)Non-Competition Agreements 20 (d)Escrow Agreement 21 (e)Certificate 21 (f)Transfer of Records 21 (g)Agreement to Pay Phantom Stock Payment 21 (g)Agreement Concerning Phantom Stock Payment 21 7.3Obligations of Buyer 21 (a)Wire Transfer to Seller 21 (b)Escrow Agreement 21 (c)Non-Competition Agreements 21 (d)Certificate 21 (e)Phantom Stock Payment 21 iv TABLE OF CONTENTS (Continued) Page ARTICLE VIII - TAXES 21 8.1Sales, Use, Transfer and Other Taxes 21 8.2Tax Periods Ending on or before the Closing Date 22 8.3Cooperation on Tax Related Issues 22 8.4Tax Audit 22 ARTICLE IX - POST-CLOSING COVENANTS 23 ARTICLE IX - POST-CLOSING COVENANTS 23 9.1Continuing Insurance Coverage 23 9.2Previous Sale Transactions 23 9.3CJI Escrow Receivable 24 ARTICLE X - INDEMNIFICATION 24 10.1Indemnification of Sellers 24 10.2Indemnification of Buyer 24 (a)General 24 (b)Limitations 25 10.3Right of Setoff 25 10.4Cooperation 26 (a)Notice 26 (b)Claims for Money Damages 26 ARTICLE XI - TERMINATION 27 11.1Termination of Agreement 27 11.2Procedure Upon Termination 27 11.3Specific Performance Upon Termination 28 11.4Non-Solicitation 28 ARTICLE XII – CONFIDENTIALITY 28 12.1Confidentiality Covenants 28 12.2Disclosure Pursuant to Legal Process 29 12.3Termination of Confidentiality Obligations 30 ARTICLE XIII - MISCELLANEOUS 30 13.1Modifications; Waiver 30 13.2Notices 30 13.3Counterparts 31 v TABLE OF CONTENTS (Continued) Page 13.4Expenses 31 13.5Binding Effect; Assignment; No Third Party Rights 32 13.6No Strict Construction 32 13.7Entire and Sole Agreement 32 13.8Governing Law 32 13.9Jurisdiction; Service Of Process; Waiver Of Trial By Jury 32 13.10Invalid Provisions 33 13.11Headings 33 vi LIST OF EXHIBITS, APPENDICES AND SCHEDULES Exhibits Exhibit A Form of Opinion of the Company and Seller’s Counsel Exhibits B-1 & B-2 Forms of Non-Competition Agreements Exhibit C Escrow Agreement Exhibit D Form of Certificate of the Seller Exhibit E Form of Certificate of Company Exhibit F Form of Certificate of the Buyer Exhibit G Access Agreement Appendices Appendix A Definitions & Index of Defined Terms Schedules Schedule1.5 Allocation of Purchase Price Schedule2.2 Subsidiaries Schedule2.3 Authorizations Schedule2.4 Absence of Certain Changes Schedule2.5(a) Permitted Liens Schedule2.5(b) Condition of Aircraft Schedule2.5(c) Machinery and Equipment Schedule2.6(a) Licenses and Permits Schedule2.6(b) Conflicts Schedule2.6(c) Government Consents Schedule2.7 Contracts Schedule2.8(a) List of Employees Schedule2.8(b) Terminated Employees Schedule2.8(c) Employee Agreements Schedule2.9(a) Employee Benefit Plans Schedule2.10(a) Labor Law Compliance Schedule2.10(b) Labor Relations Schedule2.11 Proceedings Schedule2.12 Taxes Schedule2.13(a) Real Property Schedule2.13(b) Real Property Leases Schedule2.14 Insurance Schedule2.16 Financial Statements Schedule2.17 Accounts Receivable Schedule2.18 Capitalization Schedule2.19 Brokers Schedule5.1 Conduct of Business Pending Closing vii Schedules (Continued) Schedule7.2(c) Executives Subject to Non-Compete viii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is entered into as of July 31, 2007 among AIR METHODS CORPORATION, a Delaware corporation (the “Buyer”), FSS AIRHOLDINGS, INC. a Delaware corporation (the “Company”), and its shareholder Fred S. Shaulis a Pennsylvania resident (the “Seller”). All defined terms used, but not otherwise defined, herein shall have their respective meanings set forth on Appendix A. RECITALS A.The Company, primarily through its subsidiary CJ Systems Aviation Group, Inc. “CJ Systems”), is engaged in the business of providing emergency air medical transportation services in the United States (the “Business”), and owns and leases certain assets and properties which are used by or useful to the Company in the conduct of the Business. B.Buyer is also engaged in the business of providing emergency air medical transportation services in the United States. C.Buyer desires to purchase from the Seller, and Seller desires to sell to the Buyer, all of the issued and outstanding shares of capital stock (the “Shares”) of the Company on the terms and conditions set forth in this Agreement, and substantially in accordance with that certain non-binding Letter of Intent, dated May 7, 2007, entered into by and among Buyer, the Company, and Seller (the “LOI”), providing for such purchase and sale. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the mutual representations, warranties, covenants, agreements, terms and conditions set forth below, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE I SALE AND PURCHASE OF CERTAIN ASSETS 1.1Purchase and Sale.On the terms and subject to the conditions contained in this Agreement, the Seller agrees to sell, convey, assign and transfer his Shares to Buyer, and Buyer agrees to purchase the Shares from Seller, effective as of 12:01 a.m., Eastern time on the day after the Closing Date. 1.2Purchase Price.The purchase price for the Shares (the “Purchase Price”) will be twenty million seven hundred fifty thousand dollars ($20,750,000), subject to adjustment as provided in Section1.7, plus any amount payable to Seller pursuant to Sections1.4 and 1.6 hereof.In accordance with Section7.3, at the Closing, Buyer shall deliver to the Seller eighteen million two hundred fifty thousand dollars ($18,250,000) and to the Escrow Agent two million seventy-five hundred thousand dollars ($2,075,000) (collectively with the $425,000 amount paid to the Escrow Agent under Section1.5, the “Indemnification Escrow Amount”), to be held and delivered in accordance with the terms of the Escrow Agreement. 1.3Allocation of Purchase Price.The Purchase Price shall be allocated among the assets of the Company pursuant to an allocation to be mutually agreed upon by Buyer and Seller at or prior to Closing, which allocation shall be prepared in accordance with Schedule1.3 hereto, and all tax returns and reports, financial information and other books and records of each Buyer, the Company and Seller with respect to the transactions contemplated by this Agreement shall be consistent with such allocation. 1.4Escrow Receivable.The Buyer agrees that all amounts that are received by the Company, as distributions from an escrow account currently holding a portion of the purchase price from the sale of the Company’s Subsidiary, Corporate Jets, Inc. (such amounts, the “CJI Escrow Receivable”), after being appropriately reduced, as mutually agreed by the Buyer and the Seller, to reflect any Company income tax liability recognized and incurred after the Closing from such distributions (the “Net Amounts”) shall be paid to the Seller and the PSP Participants in accordance with this Section 1.4.From and after the Closing, the Buyer shall cause the Company to receive payments of such CJI Escrow Receivable and (i) the Buyer shall pay to the Seller 83% of the Net Amounts and (ii) the Buyer shall cause CJ to pay to the PSP Participants 17% of the Net Amounts (less applicable withholding), in each case within ten (10) days after receipt thereof by the Company.The Buyer shall keep the Seller reasonably informed on the status of payment of such CJI Escrow Receivable, and at Seller’s expense, take actions reasonably requested by the Seller, and otherwise cooperate fully with the Seller’s efforts, to obtain the CJI Escrow Receivable as more fully set forth in Section 9.3 hereof. 1.5Phantom Stock Plan Payments.At the Closing, the Buyer agrees to make either a capital contribution or loan to the Company’s Subsidiary, CJ Systems Aviation Group, Inc. (“CJ”), in an amount equal to $4,250,000, to assist CJ in satisfying its obligations to the PSP Participants.The Buyer shall cause CJ to make the payments required under the PSP.Within 30 days after the Closing, CJ shall pay to the PSP Participants $3,825,000 (less applicable withholding).At the Closing, Buyer shall cause CJ to pay $425,000 to the Escrow Agent for possible future payment to the PSP Participants under the PSP and in accordance with the terms of the Escrow Agreement. 1.6Tax Benefit Payments.The Seller and the Buyer acknowledge that significant payments will be made by CJ to the PSP Participants under the PSP at or following the Closing, which will result in significant income tax deductions to CJ and the Company’s consolidated group, and potentially to the Buyer and its consolidated group following the Closing, and likely will result in net operating losses for the Company’s consolidated group.On or before the Closing, the Seller and the Buyer shall execute and deliver an agreement (the “Tax Benefit Agreement”), the purpose of which will be to provide to the Seller as additional purchase price for the Shares 83%, and to the PSP Participants under the PSP 17%, of the net tax benefits to the Company consolidated group and/or the Buyer consolidated group arising from (i) any net operating loss or capital loss of the Company consolidated group in the period March 1, 2007 through the Closing Date (the “Short Period”) arising from payments under the PSP and (ii) any deductions to the Buyer consolidated group for payments under the PSP after the Closing allowable as deductions in taxable years after the Short Period, so long as Buyer’s tax basis for the Purchase Price paid to Seller and for the assumption of the liability to the PSP Participants is not reduced thereby.While the Tax Benefit Agreement must be mutually agreed upon as a condition to Closing, the Buyer and the Seller currently agree that the Tax Benefit Agreement shall include the following concepts: 2 (a)All net operating losses and capital losses not used in the Short Period shall be carried back to the extent allowable to prior years of the Company consolidated group.The Buyer and the Seller shall cooperate fully in promptly filing all income tax returns for the Short Period and all carryback applications.All income tax refunds for the Short Period and any carryback years shall be treated as tax benefits to be paid (promptly following receipt by the Company) by the Buyer to the Seller for the Shares (83%) and by CJ to the PSP Participants under the PSP (17%). (b)Any such net operating losses and capital losses not utilized in the Short Period or through such carrybacks shall be carried forward for use by the Buyer consolidated group.The Buyer consolidated group (through CJ) also shall claim compensation deductions for payments under the PSP after the Closing which are deductible in taxable years after the Short Period.The Buyer shall use its reasonable efforts to utilize such losses and deductions as soon as reasonable.Any reduction in income taxes to the Buyer consolidated group as a result of such losses and deductions which is not (i)ultimately successfully challenged by the tax authorities and (ii) offset by a subsequent increase in taxes arising as a result of any payment under the PSP (including, but not limited to, any corresponding FICA taxes imposed upon Buyer), shall be treated as tax benefits to be paid (promptly following receipt by the Buyer consolidated group) by the Buyer to the Seller for the Shares (83%) and by CJ to the PSP Participants under the PSP (17%). (c)Any income taxes treated as tax benefits under (a) and (b) above shall not be considered in the Estimated Closing Balance Sheet or the Closing Balance Sheet and, accordingly, for purposes of Section1.7, Purchase Price Adjustment. 1.7Purchase Price Adjustment.At least five business days before the Closing, the Seller shall cause to be delivered to the Buyer the following financial statements of the Company: Consolidated financial statements of the Company (the “Interim Financial Statements”) for the period from March1, 2007 through August31, 2007 (the “Interim Period”), including a balance sheet, dated as of August31, 2007 and a Statement of Operations for the Interim Period (the “Interim Statement of Operations”), together with a calculation of the profit or loss from operations, before income taxes (“Operating P&L”) for such period, as reflected on the Interim Statement of Operations, after deducting any gains or losses realized during the period from the sale of assets or from the refinancing of any assets, but including the return of amounts the Company had on deposit with lessors and discounts the Company received from the purchase price of 2 EC-135 helicopters.The Seller and the Buyer shall, in good faith seek agreement on an estimated Operating P&L for the month of September 2007 which, when combined with the loss calculated for the Interim Period shall be the “Interim Loss.”If the parties are unable to agree on an estimated Operating P&L for the month of September, the loss calculated for the Interim Period shall be deemed to be the Interim Loss.If the Interim Loss is greater than three million dollars ($3,000,000), the Purchase Price shall be reduced by the amount of such excess (the “Excess Interim Loss”), tax benefit adjusted, and all payments provided for in Sections1.2 and 1.5 to the Seller, the PSP Participants, and to the Escrow Agent shall be reduced by proportionate shares of the amount of the Excess Interim Loss.The Interim Financial Statements and the calculation of the Interim Loss shall be prepared in accordance with GAAP, applied consistently with the audited financial statements for the fiscal year ended February 28, 2007, and shall reflect all accrued obligations of the Company through the date of the Interim Financial Statements, but excluding vacation pay and other employee benefits accrued from March 1, 2007 to August 31, 2007 in accordance with past practices. 3 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER The Company and the Seller, severally and not jointly, represent and warrant to Buyer that: 2.1Due Organization.The Company is a corporation duly organized, validly existing, and in good standing under the laws of the State of Delaware and has all requisite power and authority to carry on the Business as now conducted and to own, lease, and operate its assets. 2.2Subsidiaries.Schedule2.2, sets forth the name, state of incorporation and principal office location of each subsidiary of the Company (each, a “Subsidiary”). 2.3Due Authorization.The Company and Seller have all requisite power and authority to execute, deliver, and perform this Agreement and to perform the transactions contemplated hereby.The execution, delivery, and performance by the Company and Seller of this Agreement and the transactions contemplated hereby have been duly and validly authorized by all necessary action of the Company and Seller.This Agreement has been duly and validly executed and delivered by the Company and Seller and constitutes the valid and binding obligation of the Company and Seller, enforceable against the Company and Seller, in accordance with its terms.Except as set forth on Schedule2.3 and, in the case of clauses (a)-(c) below, except for any such violations, conflicts, cancellations, defaults or accelerations as would not have a Material Adverse Effect, the execution, delivery, and performance of this Agreement (as well as all other instruments, agreements, certificates, or other documents contemplated hereby) by the Company or Seller, does not (a) materially violate any federal, state, county, or local law, rule, or regulation or any decree or judgment of any court or governmental authority applicable to the Company or the Business, (b) violate or conflict with, or permit the cancellation of, or constitute a default under, any agreement to which the Company is a party, or by which the Company or the Business is bound, (c) permit the acceleration of the maturity of any indebtedness of the Company or Seller, or the acceleration of any obligation of the Company or Seller, or (d) violate or conflict with any provision of the certificate of incorporation, of the Company. 2.4Absence of Changes or Events.Except as set forth in Schedule2.4, since February 28, 2007, (i) the Company has conducted the Business in a manner consistent with the requirements of Section5.1 below and (ii) the Company has not suffered any change, event, or condition which has had or would have a Material Adverse Effect, as defined in this Section below. 4 As used in this Agreement, “Material Adverse Effect” means any material adverse change in or effect on the financial condition or operations of the Business, taken as a whole, whether attributable to a single circumstance or event or an aggregation of circumstances or events, but does not include any change or effect resulting or derived from (a) general economic conditions in the United States, the European Union or Japan, (b) changes generally affecting securities markets of the United States, the European Union or Japan, (c) changes generally affecting the health care, aviation or aeromedical services industries, (d) the acts or omissions of, or circumstances affecting, the Buyer, (e) the transactions contemplated by this Agreement, or (f) arise out of or are attributable to the public announcement of the Agreement or the transaction contemplated hereby. 2.5Personal Property. (a)Marketable Title.The Company and each Subsidiary have good title to (or valid leasehold or contractual interests in) all its personal property, free and clear of all liens, claims, charges, set-offs, encumbrances or restrictions of every kind (“Lien”), except for the Liens disclosed in Schedule2.5(a) (“Permitted Liens”). (b)Condition of Aircraft.Except as set forth on Schedule2.5(b), all helicopters and rotable equipment thereon of the Company and each subsidiary are maintained in accordance with the Company’s Federal Aviation Administration (“FAA”) approved maintenance plan, and, since February 28, 2007, all aircraft and aircraft parts have been overhauled and maintained in accordance with the Company’s and each Subsidiary’s past practices and schedules. (c)Machinery and Equipment.Except as set forth on Schedule2.5(c), to the Company’s and Seller’s Knowledge, all material machinery, equipment and tangible assets of the Company and each Subsidiary (excluding aircraft) being used in the operation of the Business are sufficient for the operation of the Business and are maintained in accordance with the Company’s and the Subsidiary’s past practices. (d)Inventories.The inventory of the Company and each Subsidiary has been booked in accordance with GAAP, consistent with the Company’s and each Subsidiary’s past practices.Except for items reflected in the allowance for excess and slow moving inventory as set forth on the FY 2007 Balance Sheet, the Interim Balance Sheet and the Closing Date Balance Sheet, the quantities of each category of inventory are not excessive based on the Company’s and each Subsidiary’s past practices. 2.6 Compliance with Licenses, Permits, Laws and Other Instruments. (a)Licenses and Permits.Attached hereto as Schedule2.6(a) is a list of all federal, state, county, and local governmental licenses, certificates, and permits held or applied for by the Company and each Subsidiary which are material to the conduct of the Business, including, but not limited to, all FAA licenses and permits (“Authorizations”).The Company and each Subsidiary have complied in all material respects with the terms and conditions of all such Authorizations, and, to the Company’s and Seller’s Knowledge, no material violation of any such Authorizations or the laws or rules governing the issuance or continued validity thereof has occurred.No additional Authorizations are required from any federal government agency or body thereof or, to the Company’s and Seller’s Knowledge, any state, county, or local government agency or body thereof, in connection with the operation of the Business, except where the failure to obtain such Authorization would not reasonably be expected to have a Material Adverse Effect.Except as disclosed on Schedule2.6(a), in the conduct of the Business, neither the Company nor any Subsidiary has received any citation, notice or order of non-compliance from any governmental agency under any law, rule, regulation, ordinance, order, judgment, or decree (with respect to the Business) within two years of the Closing Date. 5 (b)Conflicts.Except as disclosed on Schedule2.6(b), the conduct of the Business does not conflict with the rights of any other person, firm, or corporation, violate or, with or without the giving of notice or the passage of time, or both, will violate, conflict with or result in a default, right to accelerate or loss of rights under, any terms or provisions of the certificate of incorporation or bylaws, as presently in effect, of the Company or any Subsidiary, or any lien, encumbrance, mortgage, deed of trust, lease, license, agreement, law, ordinance, rule or regulation, or any order, judgment or decree to which the Company or any Subsidiary is a party or by which the Company or any Subsidiary is bound, except for any such violation, conflict, default, acceleration or loss that would not have a Material Adverse Effect. (c)Government Consent. To the Company’s and Seller’s Knowledge, there is no proposed law, governmental taking, condemnation or other proceeding which would be applicable to the Business and which would have a Material Adverse Effect either before or after the Closing.No consent, qualification, order, approval, or authorization of, or filing with, any governmental authority, including, without limitation, any filings or notices required by applicable bulk sales law, if any, is required in connection with the Company’s execution, delivery and performance of this Agreement and the consummation of any transaction contemplated hereby, except as set forth on Schedule2.6(c) and except where the failure to obtain such consent, qualification, order, approval or authorization or to make such filing would not have a Material Adverse Effect. 2.7Contracts and Agreements.Attached hereto as Schedule2.7 is a list of all written or oral contracts, commitments, leases, and other agreements (including, without limitation, promissory notes, loan agreements, and other evidences of indebtedness, guarantees, agreements with distributors, suppliers, dealers, franchisers and customers, and service agreements, but excluding employment contracts, Employee Plans and Leases listed and described on Schedules 2.8(c), 2.9(a) and 2.13(b), respectively) with respect to the Business to which the Company and any Subsidiary is a party and pursuant to which the obligations thereunder of either party thereto are, or are contemplated as being, twenty-five thousand dollars ($25,000.00) or more per annum, or the terms of which are in excess of five years (collectively, the “Contracts”).To the Company’s and Seller’s Knowledge, the Contracts are valid and enforceable and in full force and effect.Except as set forth on Schedule2.7, neither the Company nor any Subsidiary is, and to the Company’s and Seller’s Knowledge, no other party thereto is, in material default (and no event has occurred which, with the passage of time or the giving of notice, or both, would constitute a material default) under any of the Contracts, and has not waived any material right under any of the Contracts.No consent, qualification, order, approval or authorization of, or 6 filing with, any person is required in connection with the Company’s execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, except as set forth on Schedule2.7 and except where the failure to obtain such consent, qualification, order, approval or authorization or to make such filing would not have a Material Adverse Effect. 2.8Employees and Employment Contracts. (a)List of Employees.Schedule2.8(a) contains a complete and accurate list of the following information for each employee of the Company and each Subsidiary as of July 31, 2007, including each employee on leave of absence or layoff status: name; department; location; hire date; rate of pay; the date of last increase or decrease in salary, together with the amount thereof and reason therefor; expense account unit; and status. (b)Terminated Employees.Schedule2.8(b) contains a complete and accurate list of each employee of the Company and each Subsidiary who has been terminated or laid off, or whose hours of work have been reduced by more than fifty percent (50%) by the Company or such Subsidiary, since February 28, 2007, as well as the date of such termination, layoff or reduction in hours.Except as disclosed on Schedule2.8(b), neither the Company nor any Subsidiary has any obligation of any kind to any of such employees or former employees. (c)Employee Agreements. Except as listed and described on Schedule2.8(c), the Company and its Subsidiaries have (i) no agreements with any employees, written or oral, concerning term of employment, compensation, benefits, or severance and (ii) no material written or oral employee policies, whether set forth in an employee manual, employee statement of policy, work rules for any employee or group of employees, or otherwise. (d)WARN Act.Neither the Company nor any Subsidiary has violated the Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any similar state or local legal requirement. During the ninety (90) day period prior to the date of this Agreement, the Company and its Subsidiaries have terminated eighteen (18) employees. (e)Employee Contracts Affecting Services.To the Company’s and Seller’s Knowledge, no employee or independent contractor of the Company or any Subsidiary is bound by any contract that purports to limit his ability (i) to engage in or continue or perform any conduct, activity, duties or practice relating to the Business or (ii) to assign to the Company or any Subsidiary any rights to any invention, improvement, or discovery made during the course of such employee’s employment or such independent contractor’s engagement, as the case may be.To the Company’s and Seller’s Knowledge, no former or current employee of the Company or any Subsidiary is a party to, or is otherwise bound by, any Contract that materially adversely affected, affects, or will affect the ability of the Company or Buyer to conduct the Business as presently conducted by the Company. 2.9Employee Benefits. (a)Employee Benefit Plans.Set forth in Schedule2.9(a) is a complete and correct list of all “employee benefit plans” as defined by Section3(3) of the Employment Retirement Income Security Act (“ERISA”), all specified fringe benefit plans as defined in Section6039D of the Code, and all other bonus, incentive-compensation, deferred-compensation, profit-sharing, stock-option, stock-appreciation-right, phantom stock, stock-bonus, stock-purchase, employee-stock-ownership, savings, severance, change-in-control, supplemental-unemployment, layoff, salary-continuation, retirement, pension, health, life-insurance, disability, accident, group-insurance, vacation, holiday, sick-leave, fringe-benefit or welfare plan, and any other employee compensation or benefit plan, agreement, policy, practice, commitment, contract or understanding (whether qualified or nonqualified, currently effective or terminated since February 28, 2007, written or unwritten) and any trust, escrow or other agreement related thereto that (i) is maintained or contributed to by the Company or any other corporation or trade or business controlled by, controlling or under common control with the Company (within the meaning of Section414 of the Code or Section4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) and covers employees or former employees of the Company or any Subsidiary, is a defined benefit pension plan subject to Title IV of ERISA or is a pension plan subject to Section412 of the Code and has been maintained or contributed to in the last six (6) years by the Company or any ERISA Affiliate, or is a defined benefit pension plan subject to Title IV of ERISA or is a pension plan subject to Section412 of the Code and with respect to which the Company or any ERISA Affiliate has or may have any liability, and (ii) provides benefits, or describes policies or procedures applicable to any current or former director, officer, employee or service provider of, the Company or any Subsidiary, or the dependents of any thereof, regardless of how (or whether) liabilities for the provision of benefits are accrued or assets are acquired or dedicated with respect to the funding thereof (collectively the “Employee Plans”).Schedule2.9(a) identifies as such any Employee Plan that is (w) a “Defined Benefit Plan” (as defined in Section414(l) of the Code); (x) a plan intended to meet the requirements of Section401(a) of the Code; (y) a “Multiemployer Plan” (as defined in Section3(37) of ERISA); or (z) a plan subject to Title IV of ERISA, other than a Multiemployer Plan. Also set forth on Schedule2.9(a) is a complete and correct list of all ERISA Affiliates of the Company during the last six (6) years.Except for rights of certain employees under the PSP Plan (as defined in AppendixA, and as disclosed on Schedule2.9(a), neither the Company nor any subsidiary has any obligation to any employee arising out of the transactions provided for in this Agreement. 7 (b)Plan Documents.The Company has made available to Buyer true, accurate and complete copies of (i) the material documents comprising each Employee Plan (or, with respect to any Employee Plan which is unwritten, a written summary of eligibility, participation, benefits, funding arrangements, assets and any other matters which relate to the obligations of the Company or any ERISA Affiliate); (ii) all trust agreements, insurance contracts or any other funding instruments related to the Employee Plans; (iii) all rulings, determination letters, no-action letters or advisory opinions from the IRS, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation (“PBGC”) or any other governmental agency or body thereof that pertain to each Employee Plan and any open requests therefor; (iv) the most recent actuarial and financial reports (audited and/or unaudited) and the annual reports filed with any other governmental agency or body thereof with respect to the Employee Plans during the current year and each of the three preceding years; (v) all collective bargaining agreements pursuant to which contributions to any Employee Plan(s) have been made or obligations incurred (including both pension and welfare benefits) by the Company or any ERISA Affiliate, and all collective bargaining agreements pursuant to which contributions are being made or obligations are owed by such entities; (vi) all securities registration statements filed with respect to any Employee Plan; (vii) all contracts with third-party administrators, actuaries, investment managers, consultants and other independent contractors that relate to any Employee Plan, (viii) with respect to Employee Plans that are subject to Title IV of ERISA, the Form PBGC-1 filed for each of the three most recent plan years; and (ix) all summary plan descriptions, summaries of material modifications and memoranda, employee handbooks and other material written communications regarding the Employee Plans. 8 2.10 Labor Disputes; Compliance. (a)Labor Law Compliance.Except as set forth in Schedule2.10(a), the Company and its Subsidiaries have complied with all legal requirements relating to employment practices, terms and conditions of employment, equal employment opportunity, nondiscrimination, immigration, wages, hours, benefits, collective bargaining, occupational safety and health, and other requirements under applicable federal and state laws, except where the failure to comply would not have a Material Adverse Effect.Except as set forth in Schedule2.10(a), neither the Company nor any Subsidiary is liable for the payment of any taxes, fines, penalties, or other amounts, however designated, for failure to comply with any of the foregoing legal requirements. (b)Labor Relations.Except as disclosed in Schedule2.10(b), (i) neither the Company nor any Subsidiary is, or within the past five years been, a party to any collective bargaining agreement or other labor contract; (ii) since February 28, 2007, there has not been, there is not presently pending or existing, and to Company’s or Seller’s Knowledge there is not threatened, any strike, slowdown, picketing, work stoppage or material employee grievance process involving the Company or any Subsidiary; (iii) to the Company’s or Seller’s Knowledge, no event has occurred or circumstance exists that could provide a reasonable basis for any work stoppage or other material labor dispute; (iv) there is not pending or, to the Company’s or Seller’s Knowledge, threatened against or affecting the Company or any Subsidiary any Proceeding relating to the alleged violation of any legal requirement pertaining to labor relations or employment matters, including any charge or complaint filed with the National Labor Relations Board or any comparable governmental agency or body thereof, and, to the Company’s or Seller’s Knowledge, there is no organizational activity or other labor dispute against or affecting the Company or any Subsidiary or its facilities that would have a Material Adverse Effect; (v) no application or petition for an election of or for certification of a collective bargaining agent is pending; (vi) no grievance or arbitration Proceeding exists that would have a Material Adverse Effect; (vii) there is no lockout of any employees by the Company or any Subsidiary, and no such action is contemplated by the Company or any Subsidiary; and (viii) to the Company’s or Seller’s Knowledge, there has been no charge of discrimination filed against or threatened against the Company with the Equal Employment Opportunity Commission or similar governmental agency or body. 2.11 Claims and Proceedings.Except as set forth in Schedule2.11, there are no claims, actions, suits, legal or administrative proceedings or investigations (“Proceedings”) pending or, to the Company’s or Seller’sKnowledge, threatened, against or relating to the Business or the transactions contemplated by this Agreement that would have a Material Adverse Effect, and to the Company’s or Seller’sKnowledge, there is no reasonable basis for the same.In particular, and without limiting the generality of the preceding sentence, there are no Proceedings, and to the Company’s or Seller’sKnowledge, no reasonable basis for any Proceeding, arising out of any alleged impropriety in charging, billing or receiving payment for services rendered by the Company or any Subsidiaryto patients prior to Closing. 9 2.12Taxes.Except as disclosed on Schedule2.12, all federal, state, local and foreign tax returns and reports of the Company or any Subsidiaryrequired by law to be filed on or before the Closing and which the failure to file would have a Material Adverse Effect have been duly filed or duly extended to a date in the future, all such returns and reports were true and correct in all material respects, and all federal, state, local, foreign and any other taxes (including additions to tax, interest and penalties), assessments, fees, withholding taxes and other governmental charges with respect to the properties, assets, income, sales, use or franchises of the Company or any Subsidiaryrelating to the Business and due on or prior to the Closing have been paid.Seller has made available to Buyer true and complete copies of all federal, state, local and foreign income tax returns, examination reports and statements of deficiencies assessed against or agreed to by the Company or any Subsidiary filed for the Company or any Subsidiaryfor all tax years beginning on or after January 1, 2001.No claim has ever been made by an authority in a jurisdiction where the Company or any Subsidiary does not file Tax Returns that the Company or any Subsidiary is or may be subject to taxation by that jurisdiction.There are no liens for taxes (other than taxes not yet due and payable) upon any of the assets of the Company or any Subsidiary.Neither the Company nor any Subsidiary has waived any statute of limitations in respect of Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency. 2.13Real Properties; Leases. (a)Schedule2.13(a) sets forth a list containing a description of all interests in Real Property presently owned, leased or otherwise used or occupied by the Company and a Subsidiary, including the property located at the Allegheny County Airport in West Mifflin, Pennsylvania (the “Real Property”).With respect to all Real Property owned by the Company and a Subsidiary, (i) each parcel of such owned Real Property is owned in fee simple with good and marketable title, free and clear of all Liens, except as described in Schedule2.13(a) or those that do not materially adversely interfere with the use of such Real Property as currently used, (ii) there are no material leases, subleases, licenses, concessions or other agreements (written or oral) granting to any person the right to use or occupy such owned Real Property or any portion thereof, and (iii) there are no outstanding options, rights of first offer or rights of first refusal or any other agreements pursuant to which the Company or a Subsidiary would be required to sell the owned Real Property or any portion thereof or interest therein, or purchase any other real property.The Company and its Subsidiaries have made available to Buyer complete and accurate copies of all material documents and information of the Company and its Subsidiaries concerning such owned Real Property. (b)Attached hereto as Schedule2.13(b) is a list setting forth all leases under which the Company and its Subsidiaries possess or use real property (the “Real Property Leases”) and all leases under which the Company or a Subsidiary possesses or uses items of tangible personal property that are material to conduct of the Company’s or a Subsidiary’s business (the “Personal Property Leases”).True, correct and complete copies of the Real Property Leases and Personal Property Leases (collectively, the “Leases”) have been made available to Buyer.To the Company’s and Seller’s Knowledge, except as set forth on Schedule2.13(b), the Leases are in full force and effect and neither the Company nor any Subsidiary is in material default thereunder.To the Company’s and Seller’s Knowledge, (i) the other parties to the Leases are not in default thereunder and (ii) no facts or circumstances have occurred which, with the passage of time or the giving of notice, or both, would constitute a default by the Company or any Subsidiary or to the Company’s and Seller’s Knowledge, the other parties, under any of the Real Property Leases or the Personal Property Leases. 10 (c)To the Company’s and Seller’s Knowledge, (i) all structures and facilities on the real properties listed on Schedule2.13(a) and Schedule2.13(b) are equipped in substantial conformity with laws and governmental regulations applicable to the Company or a Subsidiary, (ii) the zoning of each parcel of Real Property permits the presently existing improvements and continuation of the business presently conducted thereon, and (iii) no zoning changes, and no condemnation or similar proceedings, are pending or threatened against any of the Real Property listed on Schedule2.13(a) or Schedule2.13(b), except in each such case as would not have a Material Adverse Effect. 2.14Insurance.Schedule2.14 contains a listing of all policies of fire, general liability, worker’s compensation, errors and omissions, malpractice and other types of insurance maintained by or on behalf of the Company and its Subsidiaries, to provide insurance protection for the assets and Business of the Company and its Subsidiaries.Except as set forth in Schedule2.14hereto, all of such policies are now in full force and effect and those policies or other policies covering the same risks and in substantially the same amounts have been in full force and effect continuously for the past three (3) years, and provide coverage for the properties, assets, and operations of the Company and its Subsidiaries in the amounts and against the risks required to comply with all applicable laws and regulations.Neither the Company nor any Subsidiary has received any notice of cancellation or material amendment of any such policies; and to the Company’s and Seller’s Knowledge, all material claims thereunder have been filed in a timely fashion.The activities and operations of the Company and its Subsidiaries have been conducted in a manner so as to conform in all material respects to all applicable provisions of such insurance policies. 2.15Books and Records.The books of account and other financial records of the Company and its Subsidiaries as they relate to the Business are complete and correct in all material respects, and there have been no material transactions involving the Business which properly should have been set forth therein and which have not been accurately so set forth in all material respects. 2.16Financial Statements.The Company has delivered to Buyer audited consolidated balance sheets as of February 28, 2007 (the “FY 2007 Balance Sheet”); February 28, 2006; and February 28, 2005 and consolidated statements of operations and statements of cash flows for the fiscal years then ended.Except as set forth in Schedule2.16, all of such financial statements have been prepared from the books and records of the Company and its Subsidiaries in accordance with GAAP, consistently applied and maintained throughout the periods indicated, and fairly present in all material respects the financial condition of the Company and its Subsidiaries and results of operations as of their respective dates and for the periods indicated.As of the date of the FY 2007 Balance Sheet, the Company and its Subsidiaries had no material liabilities, whether absolute or contingent, liquidated or unliquidated in amounts, known or unknown, that would be required to be reflected on such balance sheets in accordance with GAAP but that were not so reflected. 11 2.17 Accounts Receivable.All trade accounts receivable that are reflected on the FY 2007 Balance Sheet, or the Interim Balance Sheet and on the accounting records of the Company and its Subsidiaries as of the Closing have been booked in accordance with GAAP, consistent with the Company’s and its Subsidiaries’ past practices.Schedule2.17 contains a complete and accurate list of all accounts receivable as of February 28, 2007. Such list shall set forth the aging of each such account receivable. 2.18Capitalization of the Company and its Subsidiaries.The Seller owns 100% of theShares.Except as set forth in Schedule2.18, no person or entity other than the Seller has any right granted by either Seller or the Company to purchase, receive, acquire, control the right to vote, or receive the economic benefit of any equity security or evidence of ownership in the Company, including, but not limited to, by way of exercise or conversion of any option, warrant or other security or rights.Except as set forth in
